       Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 1 of 44
                                                                                       FILED
                                                                                  U.S. DISTRICT COURT ."""'-;
                                                                              EASTERN DISTRICT ARKANSAS


                              In the United States District Court
                                  Eastern District of Arkansas
                                        Central Division

Jennifer Ryan

V.                              Case No.~: 2D~V ??,3-LPA!._

Lloyd & McDaniel, PLC


                                            Complaint

      1.

firm, attempted to collect a debt from Plaintiff Jennifer Ryan on behalf of JH Portfolio

Debt Equities, LLC and JH Met Subsidiary B Liquidating Trust when neither had been

issued a collection agency license in Arkansas, a violation of the Fair Debt Collection

Practices Act (FDCPA), 15 U.S.C. § 1692, et seq., and the Arkansas Fair Debt

Collection Practices Act (AFDCPA), Ark. Code Ann.§ 17-24-501, et seq. 1

      2.     This isn't the first time Lloyd & McDaniel, PLC, attempted to collect debts

from Arkansas consumers on behalf of an unlicensed collection agency. In 2018, Lloyd

& McDaniel, PLC, filed a series of debt collection lawsuits on behalf of Absolute

Resolutions Corp., an unlicensed collection agency at the time the debt collection

lawsuits were filed.

      3.     One of the purposes of the FDCPA and the AFDCPA is to ensure that debt

collectors only take actions to collect debts when they are authorized under state law

to do so. Lloyd & McDaniel, PLC's debt collection attempts were not authorized under

Arkansas law.




1See e.g. Simpson v. Cavalry SPV I, LLC, 2014 Ark. 363, 440 S.W.3d 335 (2014 ); Alexander v. Absolute
Resolutions Corp., et al, 2019 WL 1938811 (W.D. Ark., May 1, 2019).
      Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 2 of 44




     4.     Jennifer Ryan was harmed by Lloyd & McDaniel, PLC's actions because she

was forced to defend against unauthorized debt collection attempts after Lloyd &

McDaniel, PLC, sued her in the Circuit Court of Pope County, Arkansas.


                                         Venue

     5.     Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 15 U.S.C. §

1692k(d), and 15 U.S.C. § 1692k(d).

     6.     This action arises out of Lloyd & McDaniel's violations of the FDCPA and

the AFDCPA in its illegal efforts to collect a consumer debt from Ryan.

      7.    Venue is proper in this District because the acts and transactions occurred

here, Ryan resides here, and Lloyd & McDaniel transacts business here.

     8.     Lloyd & McDaniel has transacted business within Arkansas by attempting

to collect this debt from Ryan using litigation, while he was located within and

permanently residing within Arkansas.


                                         Parties

                                 Plaintiff Jennifer Ryan

      9.    Jennifer Ryan is a citizen of Arkansas, residing in Pope County, Arkansas.

      10.   Jennifer Ryan is a "consumer" as that term is defined by 15 U.S.C. §

1692a(3) and Ark. Code Ann.§ 17-24-502(2).


                           Defendant Lloyd & McDaniel, PLC


      11.   Lloyd & McDaniel, PLC (Lloyd & McDaniel) is a foreign limited liability

company operating from 700 N Hurstbourne Parkway, Louisville, Kentucky 40222.

      12.   Lloyd & McDaniel is a law firm.


                                                                                         2
          Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 3 of 44




         13.    Lawyers and law firms engaged in debt collection litigation are debt

collectors under the FDCPA and the AFDCPA. 2

         14.   The term "debt collector" has two prongs:

               (a)     any person who uses any instrumentality of interstate commerce or

                      the mails in any business the principal purpose of which is the

                      collection of any debts; or

               (b)    any person who regularly collects or attempts to collect, directly or

                      indirectly, debts owed or asserted to be owed or due another. 3

         15.    Lloyd & McDaniel uses instrumentalities of interstate commerce or the

mails in its business the principal purpose of which is the collection of debts.

         16.    Lloyd & McDaniel regularly collects or attempts to collect, directly or

indirectly, debts owed or asserted to be owed or due another.

         17.    Lloyd & McDaniel devotes a substantial percentage of its business and

resources to debt collection.

         18.    Lloyd & McDaniel derives a substantial amount of its revenue from debt

collection.

         19.    Lloyd & McDaniel markets itself to clients as a debt collector. 4

         20.    Lloyd & McDaniel maintains a payment portal on its website so that

consumers can make payments towards debts placed with Lloyd & McDaniel for

collection by its clients.




2   See Heintz v. Jenkins, 514 U.S. 291, 115 S. Ct. 1489, 131 L. Ed. 395 (1995).

3   15 U.S.C. § 1692a(6) and Ark. Code Ann.§ 17-24-502(5)(A).

4   See, Lloyd & McDaniel's website: www.lloydmc.com/Home/About (current as of May 29, 2020).


                                                                                                3
          Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 4 of 44




         21.     Lloyd & McDaniel is a licensed collection agency with the Arkansas State

Board of Collection Agencies.

         22.     In the year preceding the filing of this civil action, Lloyd & McDaniel filed

over 3,500 debt collection lawsuits for its clients in Arkansas, and many more in the

states of Mississippi, Alabama, Georgia, Florida, Tennessee, Kentucky, Indiana, Ohio

and West Virginia.


                                         Factual Allegations

         23.     Within one-year immediately preceding filing this pleading, Lloyd &

McDaniel attempted to collect from Ryan a financial obligation primarily for personal,

family, or household purposes, which is therefore a "debt" as that term in defined by

15 U.S.C. § 1692a(5) and Ark. Code Ann.§ 17-24-502(4), namely a debt over a

defaulted Capital One, N.A., credit card account (the Credit Card Account)

         24.     Ryan allegedly defaulted on the Credit Card Account.

         25.     After the alleged default, the Credit Card Account was assigned to JH

Portfolio Debt Equities, LLC (JH LLC).

         26.     JH LLC retained Lloyd & McDaniel to collect the debt through litigation

against Ryan.

         27.     On April 9, 2019, JH LLC filed a civil action against Ryan, alleging she

purchased items on her Capital One, N.A. credit card account, that the account had

been purchased and assigned to JH LLC, and that the amount past due was

$3,287.11, and requested a judgment in that amount plus costs. 5




5   Exhibit 1.


                                                                                                 4
          Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 5 of 44




         28.     The debt collection complaint was signed by W. Anderson Woodford, an

attorney employed by Lloyd & McDaniel, and listed Lloyd & McDaniel in the signature

block.

         29.     Ryan was served with the debt collection complaint and summons.

         30.     Ryan retained undersigned counsel to defend her in the civil action.

         31.     Ryan filed an answer.

         32.     On May 17, 2019, JH LLC informed the Arkansas State Board of Collection

Agencies that it was surrendering its collection agency license as of June 30, 2019. 6

         33.     On June 24, 2019, Lloyd & McDaniel served its First Set of Interrogatories,

Request for Production, and Request for Admissions.7

         34.     These discovery requests identified JH Met Subsidiary B Liquidating Trust

(JH Trust) as the plaintiff.

         35.     Lloyd & McDaniel's service of these discovery requests was an attempt to

collect a debt from Ryan on behalf of JH Trust because, among other things, it asked

Ryan to admit that she owed $3,287.11 to JH Trust. 8

         36.     At the time Lloyd & McDaniel served these discovery requests JH Trust had

not been issued a collection agency license by the Arkansas State Board of Collection

Agencies and was not a party to the debt collection litigation, meaning any attempt by

Lloyd & McDaniel to collect a debt on behalf of JH Trust was not authorized.




6   Exhibit 2.

7   Exhibit 3.

8   Id., Requestfor Admission No. 17.


                                                                                               5
          Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 6 of 44




         37.    At the time Lloyd & McDaniel served these discovery request JH Trust was

not a party to the debt collection litigation and was, therefore, not authorized to serve

interrogatories, request for production, or request for admission. 9

         38.    On July 24, 2019, Ryan objected to these discovery requests based on the

lack authorization issues listed herein.

         39.    On July 24, 2019, Ryan served her own requests for admission in the debt

collection litigation requesting JH LLC admit or deny that:

                (a)    JH LLC had not obtained a license from the State Board of Collection
                       Agencies under Ark. Code § 17-24-301;

                (b)    JH Trust had not obtained a license from the State Board of Collectino
                       Agencies under under Ark. Code§ 17-24-301; and

                (c)    JH LLC did not own the Capital One, N.A., account that was the
                       subject matter of the debt collection civil action.

         40.    The 30-day deadline to respond to Ryan's requests for admissions passed

without JH LLC and filing or serving any timely responses.

         41.    Ryan then moved to have the matters deemed admitted and for summary

judgment.

         42.    The Circuit Court of Pope County has yet to rule on Ryan's motions.

         43.    JH LLC allowing its collection agency license to lapse and JH Trust's failure

to obtain a collection agency license renders Lloyd & McDaniel's debt collection

attempts unlawful:

         Unless licensed by the State Board of Collection Agencies under this
         subchapter it is unlawful to:

                (1)    Engage in the collection of delinquent accounts, bills, or
                       other forms of indebtedness;


9   See Ark. R. Civ. P. 33, 34, and 36.



                                                                                                6
          Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 7 of 44




               (2)   Use a fictitious name or any name other than their own in
                     the collection of their own accounts receivable;

               (3)   Solicit claims for collection; or

               (4)    Purchase and attempt to collect delinquent accounts or
                      bills. 10

         44.   Lloyd & McDaniel is a licensed collection agency.

         45.   Lloyd & McDaniel Woodford knew that at the time it served its discovery

requests on Ryan it was attempting to obtain a judgment against her in favor of JH LLC

or JH Trust and that JH LLC nor JH Trust were required to have a collection agency

license from the Arkansas State Board of Collection Agencies.


                                            Summary
         46.   Lloyd & McDaniel's debt collection tactics against Ryan materially mislead

her as to her rights under the FDCPA and the AFDCPA, and affected and frustrated

Ryan's ability to intelligently respond to Defendants' collection efforts.

         47.   All of the communications as alleged herein by Lloyd & McDaniel constitute

false and deceptive communications made in violation of numerous and multiple

provisions of the FDCPA and the AFDCPA including but not limited to all of the

provisions cited herein, amongst others.


                                             Standing

         48.   Ryan has standing Article Ill of the United States Constitution because she

has suffered an injury in fact, the injury in fact is traceable to the challenged conduct




10   See Ark. Code Ann. § 17-24-301.


                                                                                             7
       Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 8 of 44




of Lloyd & McDaniel described herein, and her injury in fact is likely to be redressed by

a favorable judicial decision in this Court.

      49.   Ryan's injury in fact is both particular and concrete because she has

suffered an invasion of a legally protected interest that is concrete, particularized and

actual or imminent.

      50.   The FDCPA recognizes a consumer's rights and redress for violations of

those rights, including the right to be free of deceptive collection activities and

collection activities directed at consumers the debt collector lacks the legal authority

to take.

      51.   Ryan has standing because she has suffered actual damages by incurring

and paying legal fees to defend against Lloyd & McDaniel's deceptive and

unauthorized debt collection attempts to obtain a judgment against her and in favor of

an unlicensed debt collector.


                                     Causes of Action

                            Count I - Violations of the FDCPA

      52.   Ryan incorporates by reference all of the above paragraphs as though

stated herein.

      53.   Lloyd & McDaniel engaged in unfair and false acts and practices, in

violations of the FDCPA, 15 U.S.C. §§ 1692e, 1692e{2), 1692e{5), 1692e{10), 1692f,

and 1692f{1).

      54.   The foregoing acts and omissions of Lloyd & McDaniel and its agents

constitute a violation of the FDCPA, 15 U.S.C. § 1692e, 1692e{2), 1692e{5),

1692e{10), 1692f, and 1692f{1), with respect to Ryan.




                                                                                            8
        Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 9 of 44




      55.    Section 1692e provides:

      A debt collector may not use any false, deceptive, or misleading
      representation or means in connection with the collection of any debt.
      Without limiting the general application of the foregoing, the following
      conduct is a violation of this section ...

             (2) The false representation of-

                    (A)    the character, amount, or legal status of any debt...[or]

             (5) The threat to take any action that cannot legally be taken or that
                 is not intended to be taken ... [or]

             (10) The use of any false representation or deceptive means to
                  collect or attempt to collect any debt or to obtain information
                  concerning a consumer ...

      56.    Section 1692f provides:

      A debt collector may not use unfair or unconscionable means to collect or
      attempt to collect any debt. Without limiting the general application of the
      foregoing, the following conduct is a violation of this section:

             (1)    The collection of any amount (including any interest, fee,
                    charge, or expense incidental to the principal obligation) unless
                    such amount is expressly authorized by the agreement creating
                    the debt or permitted by law.

      57.    A debt collector's failure to obtain or register with a states' licensing

agency, coupled with deceptive conduct or misrepresentations of legal authority to

collect debt in a state, violate the FDCPA. 11



11 See e.g. Collins v. Erin Capital Mgmt., L.L.C., 991 F. Supp. 2d (S.D. Fla. 2013) (debt collector's
conduct violated the FDCPA where it failed to register with the state as a debt collector, misrepresented
its legal authority to seek garnishment, but nevertheless pursued garnishments); see a/so Lopez v. Law
Offices of Faloni & Assoc., 2016 WL 4820629 (D.N.J., Sept. 14, 2016) (debt collector's representation
in a collection complaint that it had the right to collect a debt when, in fact, it lacked the license
required to initially purchase the debt, violated, at a minimum 15 U.S.C. § 1692e(10)); Scott v. J.
Anthony Cambece Law Office, P.C., 600 F. Supp. 2d 4 79 (E.D.N.Y. 2009) (complaint stated FDCPA claim
against defendant law firm for collecting debt without debt collection license as required by applicable
New York City municipal code, since code does not contain per se exemption for attorneys); Gray v.
Unifund CCR Partners, 2007 WL 4260017 (D. Haw. Dec. 4, 2007) (unlicensed collection agency
violated § 1692e(5) because it threatened to take action that it could not legally take); Midland
Funding, L.L.C. v. Juba, 2017 WL 716331 (Mass. App. Div. Feb. 15, 2017) (rejecting "passive debt
buyer" argument; failure to obtain a Mass. debt collection license violated FDCPA).


                                                                                                       9
      Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 10 of 44




     58.   As a result of Lloyd & McDaniel's violations of the FDCPA, Ryan is entitled

to statutory damages in an amount up to $1,000.00 under 15 U.S.C. § 1692k{a}{2}{A};

her actual damages under 15 U.S.C. § 1692k{a}{2}{A}; and an award of attorney's fees

and costs under 15 U.S.C. § 1692k{a}{3}, from Lloyd & McDaniel.


                           Count II - Violations of the AFDCPA

     59.   Ryan incorporates by reference the above paragraphs a though stated

herein.

     60.   Lloyd & McDaniel engaged in unfair and false acts and practices, in

violations of the AFDCPA, Ark. Code Ann.§§ 17-24-506{a}, 17-24-506{b}{2}, 17-24-

506{b}{5}, 17-24-506{b}{10}, 17-24-507{a}, and 17-24-507{b}{1}.

     61.   The foregoing acts and omissions of Lloyd & McDaniel and its agents ·

constitute a violation of the AFDCPA, Ark. Code Ann.§§ 17-24-506{a}, 17-24-

506{b}{2}, 17-24-506{b}{5}, 17-24-506{b}{10}, 17-24-507{a}, and 17-24-507{b}{1},

with respect to Ryan.

     62.   Section 17-24-506 provides:

     A debt collector may not use any false, deceptive, or misleading
     representation or means in connection with the collection of any debt.
     Without limiting the general application of the foregoing, the following
     conduct is a violation of this section ...

           (2) The false representation of-

                 {B}    the character, amount, or legal status of any debt...[or]

           (5) The threat to take any action that cannot legally be taken or that
               is not intended to be taken ... [or]




                                                                                         10
         Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 11 of 44




                (10) The use of any false representation or deceptive means to
                     collect or attempt to collect any debt or to obtain information
                     concerning a consumer ...

         63.    Section 17-24-507 provides:

         A debt collector may not use unfair or unconscionable means to collect or
         attempt to collect any debt. Without limiting the general application of the
         foregoing, the following conduct is a violation of this section:

                (2)    The collection of any amount (including any interest, fee,
                       charge, or expense incidental to the principal obligation) unless
                       such amount is expressly authorized by the agreement creating
                       the debt or permitted by law.

         64.    A debt collector's failure to obtain or register with a states' licensing

agency, coupled with deceptive conduct or misrepresentations of legal authority to

collect debt in a state, violate the AFDCPA.

         65.    As a result of Lloyd & McDaniel's violations of the AFDCPA, Ryan is entitled

to statutory damages in an amount up to $1,000.00 under 15 U.S.C. § 1692k(a)(2)(A);

her actual damages under 15 U.S.C. § 1692k(a)(2)(A); and an award of attorney's fees

and costs under 15 U.S.C. § 1692k(a)(3), from Lloyd & McDaniel.


                                               Jury Demand

         66.    Ryan demands a trial by jury. 12


                                             Prayer for Relief

         67.    Plaintiff Jennifer Ryan prays that judgment be entered against Defendant

Lloyd & McDaniel, PLC, for statutory damages, actual damages, costs of litigation and

attorney's fees, and for other such relief as may be p r o p e ~ { b _ ,

                                                             By: ____,__~:...__~-u.&.::
                                                                 CoreyMcaha
12   U.S. Const. amend. 7 and Fed. R. Civ. P. 38.


                                                                                            11
Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 12 of 44




                                         Ark.BarNo.2003047
                                         COREY D. MCGAHA PLLC
                                         5507 Ranch Drive
                                         Suite 104-D
                                         Little Rock, AR 72223
                                         Phone: (501) 205-4026
                                         Fax: (501) 367-8208
                                         cmcgaha@mcgahalaw.com




                                                                 12
     Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 13 of 44




                        In the United States District Court
                            Eastern District of Arkansas
                                  Central Division

Jennifer Ryan                                                 Plaintiff

V.                               Case No. - - - - - -

Lloyd & McDaniel, PLC                                         Defendant


                                     Exhibit 1
       Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 14 of 44




                                 UNIFORM COVER PAGE
                 [To be used when required by Administrative Order No. 2 (g)*]

COURT:             CIRCUIT COURT OF POPE COUNTY                                                                ~
                                                                                                               -.a
                  Docket/Case Number:'5ll\J-lq --\il.p                                                        ~
                                                                                                              ~::,     "1''il
                                                                                                                         .        ~
                                                                                                                       •       :'If'
                                                                                                               I       ·:.,: ~~-:1:
                                                                                                              I..C         i


CASENAME:                                                                                                             ~ ~        t
PLAINTIFF/                                                                                                            c::,
PETITIONER:                          JH PORTFOLIO DEBT EQUITIES,LLC

DEFENDANT/
RESPONDENT:                          JENNIFER RYAN


TITLE OF PLEADING OR
DOCUMENT BEING FILED
(If a multi-part file,
the designation ''part _ of_"
(example, part 1 of2)):                       COMPLAINT




• Administrative Order No 2.
          (g) File Mark. (l)There shall be a two inch (2") top margin on the first page of each document submitted for
filing to accommodate the court's file mark. lfthe pleading or document must be filed in multi-parts because of size
or for other reasons, the first page of each part must include the file name and file mark and shall clearly indicate the
part number and number of parts (example, part 1 of2).
          (2) If a document is such that the first page cannot be drafted to provide sufficient space to satisfy the file-
mark requirement, the document must include the uniform cover page developed by the Administrative Office of the
Courts and found under Forms and Publications at www.arcourts.gov.
      Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 15 of 44




                                                                                       ·~~.
                     IN THE CIRCUIT COURT OF POPE COUNlY, ARKANSAS':
                                                 DMSION

 JH PORTFOLIO DEBT EQUITIES, LLC

                          vs.

 JENNIFER RYAN
                                               COMPLAINT


The Plaintiff, JH POR1FOLIO DEBT EQUITIES, LLC, by and through its Attorneys, Lloyd &

McDanie~ PLC, and for its cause of action against the Defendant alleged and states as follows:

    1. Plaintiff is a foreign entity authorized to do business in the State of Arkansas pursuant to

        Arkansas Code Annotated 4-27-1501.

    2. That the Defendant herein is believed to be a resident of Pope County, Arkansas and this Court

        has jurisdiction of the parties and the subject matter herein.

    3. That Defendant purchased certain items with extension of credit obtained on the Defendant's

        CAPITAL ONE, N.A. account This account was purchased by, and assigned to the Plaintiff for

        good and valuable consideration.

    4. That the amount past due on said aocount, which has not been paid and has been owed for a

        period of time is $3,287.11, as set out in Plaintiff's Affidavit which is attached hereto and

        incorporated herein by reference.

    5. That demand has been made for the payment of same, yet the balance remains unpaid.

    6. Plaintiff has attached an Affidavit of Account as Exhibit I, the Assignment/Bill of Sale as Exhibit

        II and additional supporting documentation as Exhibit ID.
       Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 16 of 44




        WHEREFORE, Plaintiff prays for Judgment against the Defendant in the amount of $3,287.11,

p1us all costs herein paid and expended, and for all other proper relief.




                                      W.      ecs        dford (2016103) I Joshua A. De Renzo
                                      (2017019)
                                      LLOYD & MCDANIEL, PLC
                                      Attorneys for Plaintiff
                                      P.O. Box 23200 I Louisville, KY 40223-0200
                                      Toll Free: 866.S85.1880 I Fax: 502.585.3054
                                      courts@lloydmc.com


This firm is acting as a debt collector. This communication is an attempt to collect a debt and any
information obtained will be used for that purpose.


441279/PARSUIT/AJ
Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 17 of 44




              EXHIBIT I
     Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 18 of 44




                                       AFffDAVJTOFCL.41M
       The undersigned. being duly Swmt, states tbat:

1.     l am an employee and/or agent of the Plaint~ and I am of legal age and am qualified to make this
       Affidavit of Claim against Defendant(s). JENNIFER RYAN.

2.     I am an employee and.'or agent of the Plaintiff and am a qualified person with personal knowledge of
       Plaintiff's business records. The Plaintiff's business records are made at the time of occurrence, are
       kept in the regular course of business, and it is part of the Plaintifl's regular course ofbusiness to
       keep such ttcords. The facts stated herein are based upon my review of the account records of
       CAPITAL ONE, N.A., which have been integrated and iw,rporated into Plaintiff's business records
       in the ordinary course ofPlaintiff's business.

3.     According to Plaintiff's business records, the unpaid ~ R T F O L I O
       DEBT EQUITIES, LLC on original account n u m b e r - - - - - - is SJ,287.11 as
       of January 22, 2019.

4.     According to Plaintiff's business records, demand has been made upon the Dereodant(s), JBNNIFER.
       RYAN, but payment bas not been received. .

5      According to PJaintifrs business reccrds, there are no seto:fls, or credits for which credit has not
       already been given.



                                           ;.;r ?!R,m~
                                           TITLE: Custodian of Records
                                           STATE OF: Missouri
                                           COUNTY OP: St. Louis

       Subscribed and sworn to befare me this   a     day of..L..;1,,,1,t~~~........


                                                   YPUBLIC

                                          My Commission Expires:      IO\30 Iro?L.
441279/3
P905TRJH/KH3
                                                              JENNIFER GILES
1497P4793592                                              Notary Poblic, Notary Seal
                                                               Stete of Mluouri
                                                                St. Loui• County
                                                           Committi<Jn, 18112658
                                                                I n     . • 1 -30-2022
Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 19 of 44




             EXHIBIT II
     Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 20 of 44




                 Forward Flow Receivable Sale Agreement dated June 1, 2017

                                          Bil.LOFSALE

                                   Oosing Date: August 24, 2017


!!Ii
h    y
                  One, National Association ("Seller,'), in consideration of a PUJ:chase Price of
                 and other valuable consideration, the receipt of which is hereby acknowledged,
            • assigns and transfers all right, tjtle and interest in the Accounts identified in the Sale
File entitled ''20170821.PSCSQJ.SLDFLEl.TXT'' (which may be in electronic form) to JH
Portfolio Debt Equities.LLC f'Buyer',, without recourse or representation except as expressly
provided herein or on the terms, and subject to 1he conditions, set forth in the Agreement (as
defined below).

        This Bill of Sale is delivered pursuant to that certain Forward Flow Receivable Sale
Agreement, dated as of    June
                             1, 2017, by and between Seller and Buyer (the "Agreement',. All
Qlpifalized tenns used, but not defined, in this Bill of Sale shall have the meanings .118.Signed to



                                        was-
such terms in the A~ent.

        The Cutoff Date for the Sale F i l e ~ 2017. The .aggregate Unpaid Bal.llnce
of the Accounts as of the Cutoff Date



                                                 CAPITAL ONE, NATIONAL ASSOCIATION


                                                By:~
                                                ~!khn H. Maurer
                                                Title: Vice Prem.dent, Loss Mitigation
              Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 21 of 44




                         Forward Flow Receivable Sale Agreement dated June 1, 2017

                                             AFFIDAVIT OF SALE
                                                    OFACCOUNT
                                                    BY CREDITOR



         State of Virginia, County of Goochland.


         John H. Maurer being duly sworn, deposes and says:

         I am over 18 and not a party to this action. I am a Vice President of Capital One, National
         Association. In that position I am aware. of the process of the sale and assignment of
         electronically stored business records.


         On or about August 21,2017, Capital One, National Association sold a pool of charged-off
         accounts (the Accounts) by a Forward Flow Receivable Sale Agreement and a Bill of Sale to JH
         Portfolio Debt Equities,LLC. As part of the sale of the Accounts, electronic records and other
         records were transferred on individual Accounts to the debt buyer. These records were kept in
         the ordinary course ofbusiness of Capital One, National Association.

         I am not aware of any errors in these accounts. The above statements are true to the best of my
         knowledge.                                  ·

         Signed this   &~ dayof Sq-krokr:2011.

         J!ll.(f_
         Vice President, Loss Mitigation
. ·-~-

                 SUBSCRIBED and sworn to before me, the undersigned Notary Public in the jurisdiction
         aforesaid, by John H. Maurer, who is personally known to me and who acknowledged before me
         his signature to the foregoing Affidavit.

                GIVEN uru!&y hand and this   seal       pl-'- day of ~pkookx:, 2017.
      --\1\\}.L.tt~~.
    '-Medea      White
                           ,~
                                                                 MEDEA t. WHl'fE
         Notary Public                                             NOTARY PUBLIC
                                                                     REG. lf348859
                                                           COMMONWEAL.TH OF VIRGINIA
                                                          · MY·COMM18Sl(IN EXPIA.E~ DEC. 81, 2020
    Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 22 of 44




                         Receivable Sale Agreement dated June 1, 2017

                              CERTIFICATE OF CONFORMITY




CERTIFICATE OF CONFORMITY
MADE PURSUANT TO
CPLR 2309{c)
aod RPL 299-a



I, G@.ryn E. Clark. an attorney-at-law admitted to practice in the Commonwealth of Virginia, do
hereby certify that Medea L. White, is a notary public in and for the Commonwealth of Virginia,
in the jurisdiction aforementioned and the acknowledgment upon affidavits for Capital One,
National Association are taken in the manner prescribed. by the laws of the Conunonwealth of
Vh'girua and confonn.s to the Jaws thereof in all respects.

                                                                    . n,
1N WTINESS WHEREOF, I have hereunto set my signature, tbls ~               day of
 ~ku'-,(.V          ,2011.


                                                              ~-~--
                                                                          Caryn E. Clark, Esq.
                                                      Attom.ey at ~w. Commonwealth of Virginia
                Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 23 of 44




ClJS'T_'IY1'E              N



CU5T_N14                   RYAN                 JENNlfEI\

CllST_ADR                  HG 5 HII.L AV!: APT 11)1

ClJST_an
CUST_ST                    AA

ClJST_Zl1'

CUST_PH_NUM

CIJ5T_D08

ClJST_SSN

SEC_IND                    N

INT_I\T                    GO.CICIO

apen_dt                    06/2Q/2G12

DELIO..DT                  01131/2017

ch,vot_dt                  07/ll/2017

LST_PMT_l)T                12R4/2Gl8

LST_PMT_.-NT                OOOQOOOOOOOOOOOG.00

CHRGOl'_IIAI.               OOCIOOOOOOG003287.l l

CUIIR_SAl

POST_CHI\GDF_INT            oooaoooooooooooo.oo
POST_CHI\GDF_FEE            OOOOOOOOOOOOGOO0.oo

SIC_NM



SEC_CIY

SEC_ST




SEC_D08

SEC_SSN

8rancl_at_corwenlon        F\JRN ROW l2 NW BIJS GOFR 0!l01G9



                           CAPITM. ONE, N.A.

                           01/13/.2017

                            0000000000002!186.&1




----
llum_Cltl1s                00

                           NoUppJlcable

V..hlde_Year               Nat Appllcable

I/IN                       Not Appllcable




n• n
Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 24 of 44




            EXHIBIT III
                         Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 25 of 44

FURNITURE                  ROW.
Beautiful Designs. Comfortable Prices.                                                                                                  ~-
                                                                                                                                                                 Furniture Row Account statement
                                                                                                                                                             Account Numb
                                                                                                                 Paget of2                                       From July i, .20f7toJuly31, 20t7

                                                                                                                                                                                        ~~itt~*~:-~:~•-;~
                                                                                                       r:; i;;•.11:~.i'.~:~ ;:mt1t~=--..1.1 ·;~;T~1J~:Yt~i;(;~~~rni!EJ11:#!I;~~Ti%•;I_~?.
 Previous Balance                                                                          $3,238.45    NewBelance                                                                               $3,287.11
 Payments                                                                                      $0.00    Minimum Payment Due                                                                      $1,003.00
 other Credits                                                                                 S0.00    Payment Due Date                                                                    August 25, 2017
 Purchase$/Oeblts                                                   •                         $0.00
 Past Due Amount                                                                            $925.00     Late Payment Waming: lf we do nat receive your minimum payment tJ'f the
 FeesCmrged                                                         +                        •~~        date RstAtd above, you may have lo pay a late fee of up to $35.00 and your
 Interest Cmrged                                                    +                        $13.61     APRs may be lncrea9ed to the Penally APR of 28.90'll,.
'""New='--=e"'"a1anc:a'"""""=--•-=---------------$3.....-<-,287:IT
                                                                                                        Minimum Payment Warning: If you make only the minimum payment
 Credit Limit                                                                              $3,509.00    each period, you will pay mora in interest and It will take you longer to pay
 Credit Available                                                                              $0.00    off VDUr balance. For example:
 Statement Closing Date                                                             July 31, 2017        If you make no                  You wiH pay off the            And )'OU will end up
 Days In BWing Cycle                                                                           31        addlllonal charges              balance shown on               paying an estimated
                                                                                                         using lhia card and             this atatement ill             total  or...
                                                                                                         each month you                  about...
                                                                                                         pay•••
                                                                                                         Only the minimum                13 Years                       $8,9Q8
                                                                                                         payment
                                                                                                        If you would Ike Information about credft couneeli111 Sffiices can
                                                                                                        1~2227.

 Questions?                                                                                            Payment Address: Capital One Retail Services, PO Box 7680, Carol Stream.
 Cll8tomet Service                                                                                     IL 60116-7680
                                                                                                       BIiiing Inquiries: Retail Services, PO Box 30257, Salt Lake City, UT
                                                                                                       84130-0257
                                                                                                       Manage Your account onllne at www.hrsaccount.c:orn/Jumiturerow




 Trans Date       Post Date         Description or Fees                                                                                        Reference Number                                    Amount
  '11/25117        07/25/17         LATE CHARGE ASSESSMENT                                                   Reg - Purch                 100000000107259982014eo                                    $35.00
                                    Total Fees for This Period                                                                                                                                      $35.00




                                                                                           ~125E30
--------------------------------------------------------------------------------------------------------------------------------
                                                                                                                           Account Number;
                                                                                                                           New Balance                                                            $3,287.11
                                                                                                                           Minimum Payment Due                                                    $1,003.00
                                                                                                                           Payment Due Date                                                      08/25J2017
                                                                                                                           Include account number on check to capill!II one Retail ServlceS.
                                                                                                                           Do not send cash. Plea:Sa send ~ payment 7 to 10 days prior
                                                                                                                           to the payment dUe date to ensure timely delwry.


          flt I 11,111, 11,,,,, I'' II•I I I1111 11I1111 I11111', 111,111, 1,1, 1,111 11
                                                                                                                  593        ~~~~;Eo                            sOJUTI.••
          JENNIFER R RYAN
          140 S HILL AVE APT 108                                                                                            CAPITAL ONE RETAIL SERVICES
          FAYETTEVILLE AR 72701-6785                                                                                         PO Box7680
                                                                                                                             CAROL STREAM IL 60116-7BSO

                                                                                                                     1111 1, ,,11111' 11,111111 •hlllhh11JI ,11h•1111 111,, 1hll I1111 11 1
                       Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 26 of 44

      HqwCan 1Avqkl PftlDg.....,. CblQm? we,,.;11 not charge~ inlera&t on,_                               Hqwtlg Vou                ems,,,
                                                                                                                                 f'IVmeNI? When,iiu mat..a~ IIQIJ mlll1criz:e us toinitiale
      non-pn:Jflllltil    pun:,._     ll)t(IU pay Iha full Regular Pun:haae CredJI Plen balance
      dlsplayad on ,our blllillg llllument each month, plus any minimum payl'IWlls reqund
                                                                                                          an ACH orelaclronlo per,menl thatwl bedelllled flan~ lalka:lCOUIII or other related
                                                                                                          8CICl0IWII. Wlaiyoupovldaac:hackorc:lllallmnnallonto mallB I ~ you aulharize im
      on promolional Credit Plans. During lhe last two fut I BIPlng Cydea prior lo o,xpllllllon of        lo1111t lnbmalionfranlhachec:lcto rnalla a ~ .AQi orotharelectrmlltransferflan
      ariy Sa1111J • Cash Credit PIM. In Older to IIVDid intaresf on new non-promotional                  yourbenk......n. Wemayal9o)lrDCB881asactllldlllllnlaelian.Fundsmaybe~
      pun:i-you must also add paymenl In full of any 8IICh remaining Same as Cash                         flllmyour IBlkll0COUlll •11CJ011 aslha ...,.daywe pooeayourpaymant
      Cradll Plan balance.
                                                                                                          tfpw Do yPu MPIY My Payment? We gene111I~ apply PIIY'11'f1II up to your minimum
      ttqwDoYoucalcluteThlllrgrntCharae? WeU&Baffllllhodcalad,.....,.Dail-t                               pavmanl amounl to satisfy the Minimum Payment Dua on each Cradll Plan, first lo the
      ~ ~-trwmactiana).                                                                                   lowell APR Credit Plllll balance and than to higher APR CradH Plan balances. We
      1.   Fl/St, fcw each Credit Plan - tak& the beginning balance each day and add In
           new transactlona and 1116 periodic ln1larnt Charge on the plfflOU1I d,a,/a balanoe,
           Then we subltacl any paymenta and credfts for that Cred"d Plan • of that day.
                                                                                                          the highest APR and then lo                                            ---with
                                                                                                          apply eny pal1 of your paylll8fl! exoeedlng your mlnlmum payment to Ille batanca with
                                                                                                                                                       lower APRs. We do this t....i on Iha
                                                                                                          APR$ In effect and balances oMld on Iha clay your pn,ceding 8illlng C)cle anded.
           The r-.tt la the dally belanca for eaoh Credit Plan.
      2.   Neid, for each Credit Plen, we add the daily balencaa together and divide 1he sum              Pb RlalJII SUmmafvCPa Na! Apply to Small Bug,M&kcxuda)
           bJ the number of clays In the Blling Cycle. The Rl&Ull ls the A-.ge Dally                      Whal To DO I You Think You Find AMatake0n Your 1t111ernent: I you think that9 ls an
           Ba1an0e for em:11 Cnidlt Plan.                                                                 error on your atalamenl, write to 1111 at Capllal One Retail S-k:as, PO 8cml: 30257, Sall
      3.  N. the end ol each BIiiing Cycle, for al Credit Plan• other lhafl same Aa Cash, we              Lelle City, UT 84131HJ257.
           multiply your Average Dltlly Balance for each Credit Plan by the dlllly periodic rale          In your ..... 111',e us 1ha lblolMng lnfarmalion:
           (APR dMdad bJ 365) l'or that Credit Plan, and then we multiply 11141 result Ii\' the           • k;ccu,t/ntJtmliliQn:Your rana and lllC00UIII runbef.
           number ol clays In Iha BIIUng Cycle. For Same M Cash Cnldil Plana, If Interest Is              • Dllar'amountThedolarllmDlriofthe 8lllp8Qllld ena-.
           applied, the lnteraet la -,ued from tha transadlon dale ol lhe purchase through                • ~dPmblam: If you thlnkthara is an enoron\'l)IA"bil,desab!Whalyou balnais
           the 0UITIIIII Billing Cycle. The lntwaat Char;a for Same as Cash Cradll Plans la               WRlnll anlwhyyou beis;el i&a mlalala.
           Iha tolal of:                                                                                  You mllllloonlact uswilhineD-,.alar1he llffllr8AIIIIIR!d onyourllall!lmenl.
           • The al)pllcable daily periodic ra1a (APR divided by 3115) 1w the current BIAlng              YClU mus1 ncAly usdanr polenllal erroni In...-,,_ Vciun.,.~U& ornollfvuselediuicoly,
           c,c1e lines the dally balance for each day In Iha cunenl BINlng Cycle; pluw                    tu if you dowe 81B nut reqund toilMIIQgla ~potanllal enua and)IDII may i - to pll'/lhe
           • The applicable dally parioclio nu for each prior Siffing Cycle 1fma& the dalfv               1111101r41ncplllllcn. W.wll ntdy)IDII In wrtt111 'Mlflln 30 • of ourleceiptd'°' laaar.
           balanoe& of the Credll Plan for each day during each prior Billing c,cle.                      WNl&-IIWNigalawhlllherunutllaeha&i:-tanerror, the~ai.true:
      4.   We add Iha lntarat Charges for ell Credit Plana togelhar. The ~ • la your tocal                • We cannot llyta collect the amount in qumllon, or lllpOlt )11111 • clellnqant on 1lal amDlri.
           lnlaresl Charge for Cha Bitllng CVcfa,                                                         • TbllclagB in quasllan 11181' nimain on yowllblfamant, andwe marcr:ninuaca cllllva P'
      NOll!: Dueto RUIClq or a minimum lnlarl!SI Cllalge, lhl&celcull&n fflllllllllly alighllyfn:m        inlel1ISI on that lfflOIIII. Bui, Jwedelelminetha!WB mad8 a mWalle, you'IMII nut t..to pay
      thaHereet Clwge actually.-!.                                                                        the anount in qu8lllion or any i-.at orolharfeaa nilalld to lhal MIDlri.
                                                                                                          • WNlayou do not '-to para.amoa In quaabt Ullllwase,dpanoliceabocdlhe
      Haw can MvVJdabl!Am]UII percentage RpLAPRIChanqe? l',1)Ll'acm.inthaa                                01Ac0rnaofour l~JOUarer91p0n91)1efartw18111111ndarof)Qll"balanca.
      valiableralaB, tt..APR(s) 11&/cl-ve each mnh il'lha Prime-c:lalges. Wec:alcdala                     • Wecanapplr-,unpald"11111dagall(JQ1Kcradllml.
      ~ma brarilklll • ~foh,Primaralapullk/ted In 11IBHW$btlt.Jatmsl                                      lllr'Wllfl0da)sd016.__of~llftar.wewlll.-ltv11awllatnalbt~.._,
      lhal Is In effect on Ille la&t day of each month. Variable ralllll wlll be Updatad monlhly and wl   lhalweoonacledthe error(lo~on~118111 ll1alerr..i)orlhe--~n.bl
      tab ellect onthafirs dayofyour nacl Bllng ~ l v r / ~ In Ille Prime 1'11111 fT""Y                   ilOOffl!C!..
      ~ yourhlinstClwgee andJQ!KMninum~due.
                                                                                                          YaurRlglltSfYouAreDlsslllltlledWllh Yourcr«lt Cald Pun:haes:                                                                                     ,pl..,
      Haw po IW,.. PaynMnts? You maymakeyourpl'IITIRin~v.1¥1:                                             dlaalllhdiad wilhtha goods orurvlcesthalyou i-pun:1aec1 w11ti ~ cnlllla.d. and you
      1.    Oninaal lhewabacldrwa Wed on Iha fiontd1111&-and l0ggilg lnb your                             '-lriedin~WlllocotlNtltlll'~tMlll lhamardlanl, )Qlfflll1l-.llariah!IIOIID
                                                                                                          pay the remaining amaunt due on Iha pqdia&e.           ·
            ~
      2.    TelaphaneVoiQ&Reapcl1N S)seln bJd~hphonalUl1bal'lill9clonlhefmntrl                            To- this rlgti, Iha fabwlng must ba 1rue:
            fhl& amfernerol - ~ Chawioe prom,.:                                                           1, Youmusl llal9U&8d,a.- cnldtcen:llbr lbepuldlaae. ~madawllh cash
      3.    calllngthetalep1l0118 IU1lber Mid onthafronl of tis Sllllamenl and prc,iiding your            advancasfnmanATMorwllh a checkthal-'l'IXK'cnllll card acoount do not qualify,
            lnfonna6on lo o u r ~ :                                                                       and
      •.    Sending mal.-,menla tolha adctlllSon IINftonl oflhlsslatarnant~ ll8P¥11fJd                    :Z. You rnuat 11111 )Ill 1-fullypaidfortha~.
                                                                                                          I al d the crileria abcNe are met and JOU are SIIII cla.s&fi&liad 11.th lhe purdlasa, anact us In
            ~ or your accomtirtormalion.
                                                                                                          wriflnlJal Capital Ona Rnlil Sanricall, PO Box30257, Salt Lake City, UT 84130-0257.
      WheQ M      You 9d MrPffnJenl?                                                                      Whlle!Mt inveatigale. theaama niasapplylo lhedisf:,INd amount• diacuasad above. /11//111
       , Foranllne aowarlhephona.a&of the buslneas daywo receMt I, as long aatw,,-ma:le                   we finish ourirMldigallon, WBNlltal you our declalon.N.thal pch, If we think you ONe an
       bJ8pmET.                                                                                           IIIRlUITlnyoudonotpaywa~lllpllltyoundalnqulri.
       •Formailad ~ •flflha buslnessdayM M08/wt.,as long ashlr-rBOIIIMld llyS
       pm In the payment adcliess time zone and you send Iha bottom ponlon of this statement
       with )'Dur check to Iha payment addreas on Iba fronl of lhia sta1emenl- PlaaM allow at
       least (7) bu8/M88 dey.s for mall del/vefy. Malled Paym.,,,s rec:elwld byvs at 1111)10lhet'         0 2015 Capltal One. Capital One is• federellv registered aan1ice mark. All righla
       location or Payments In any Olharforrn may nol be credlled as of the daywo racalve                 raNNed.                                                   SB017 (07A>llt5)
       them.




SB017107J01115)
To ensure accuracy, please print neatly using uppercase letters and numbers onlyl




                                                                                                                                                                             :::., .• ,~.:.                         Zi-;.\.
                                                                                                                                                                             : -·:,                   l                       ,   ''    r       1      •
                                                                                                                                                                             ! ....... :'.. ....... ,           i~...... 11       11,___ .JL...f ...




                      ~/-::,-:· .:: t,: _i:::r:e
                                                                                                                 ',;iiJG-~.•.:,:,•· P..,,=:,,•·,:.:T~'._-,,/-~--,;,,;--/:~.~.·,"".l~'r~!~,•.••,'"/}
                      ~ _.. ;!_H_·            I . / L__Jt. . .JL_ --·L ~LJL. . !~_.J
                                                                                                                                                                                                      -l.r',,   i             '   i·     !I     .      1

                                                              _"j                                                              -              --                                                                     _,.i. ~~-. ;~ _;~:
                     Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 27 of 44

FURNITURE ROW.
Beautiful Designs. Comfortable Prices.
                                                                                                                          Fumiture Row Account Statement
                                                                                                                     Account Numbe
                                                                                        Page2of2                         From July 1, 2017 to July 31, 2017


                             INTEREST CHARGE ON PURCHASES                                                                                           $13.66
                             Total Interest For This Period                                                                                         $13.66




Your Annual Percentage Rate (APR) Is the annual Interest rate on your account.
Type of Balance                                      Annual Percentage Rate (APR)          Balance Subject to Interest Rate           Interest Charge
Regular Purchase 00136- 01                                      24.90%                                  $0.00                              $0.00
Regular Purchase 00112 - 02                                     24.90%                                 $181.52                             $3,84
Regular Purchase 0008& - 03                                     24.90%                                 $232.37                             $4.91
Regular Purchase 00148- 04                                      24.90'16                                $0.00                              $0.00
Regular Purchase 00007 - 05                                     24.00'll,                              $232.17                             $4.91
v=Variable Rate




Credit Plan/Promotion Type             Purchase      Promotional            Previous    New          Minimum           Deferred       Promotional Payoff
                                         Dilte      Expiration Date         Balance    Balance        Payment          Interest             Amount
Regul.lr PLU'1:hase 00136 - 01            NIA             NIA             $706.45       $706.45       $232.18            $0.00              $706.45
Regular Purchase 00112 - 02               NIA             NIA             $179.68       $183.52       $183.52            $0.00              $183.52
Regular Purchase 00088 - 03               N/A             NIA             $222.18       $262.09       $262.09            $0.00              $282.09
Regular Purchase 00148 - 04               NIA             NIA            $1,900.32     $1,900.32      $280.58            $0.00             $1,900.32
Regular Purchase 00007 - 05               NIA             NIA             $229.82      $234.73         $44.63            $0.00              $234.73
     Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 28 of 44




                        In the United States District Court
                            Eastern District of Arkansas
                                  Central Division

Jennifer Ryan                                                 Plaintiff

V.                               Case No. - - - - - -

Lloyd & McDaniel, PLC                                         Defendant


                                    Exhibit2
                Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 29 of 44


                                                                                            D
                                                                                            I


                                                                                            ;',i
                                                                                            1
                                                                                                 Y.""".',-...
                                                                                                       !r.-"••..
                                                                                                       ,;;-.,.,,. ..
                                                                                                                           ,.,~ ij'III
                                                                                                                           l'E'"
                                                                                                                            ·,.,.,l
                                                                                                                       ,,,,F'J-... :


                                                                                                                 M!t > /. ::; Ii I
                                                                                                                                     -'-·
                                                                                                                                         ~•1-C'.'
                                                                                                                                    1!l 'I' t·· ..f9i,.
                                                                                                                                                   , ,..
                                                                                                                                                     '?-
                                                                                                                                                      ~j



                                                                                                                                                  f
                                                                                            ., t;
                                                                                                ; \,                                              pj~
               JH PORTFOLIO DEBT EQUITIES, LEC-~~<tt~\~.:1,:t_ _

       May 17, 2019



       Arkansas State Board of Collection Agencies
       523 South Louisiana Street, Suite 460
       Little Rock, Arkansas 72201


               Re:     Surrender of Collection Agency License No. 4066


       Dear Examiner:

       Please accept this correspondence as notification that JH Portfolio Debt Equities, LLC
       ("JHPDE") is voluntarily surrendering the above referenced Collection Agency License as of
       June 30, 2019 and will not be renewing this license.

      Please update your records to reflect this license surrender and contact Brenda Tirrel at
      btirrel@jzservices.com or 800-670-6312 if you have any questions. Thank you for your
      attention to this request.


      Sincerely,




License #4066
JH Portfolio Debt Equities. LLC
Hazelwood, MO Location




                                  5757 Phantom Drive, Suite 225, Hazelwood, MO 63042
                                                Phone:314-442-7500
                 Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 30 of 44




             ARKANSAS STATE BOARD OF COLLECTION AGENCIES
523 South Louisiana, Suite 460                                                                                                Phone: (50 I) 371-
                                                                                                                              1438
Little Rocle.. AR 7220 I                                                                                            Fax: (501) 3 72-5383

                                 APPLICATION FOR COLLECTION AGENCY LICENSE
                                                                                                                              License# _ _ __

SECTION 1:
( A) AGENCY NAME _JJ:l.&u:tf.o.Jig_.12lmtliqui.ti~s. _ ,.,_L..._LC"'---_ _ _Telephone 818-25 1-9911                   Fax ...fil.8=i~J.:2.9J.2__ _
        Parent Company_ ......... -----··- ..... ____.............. _.......... •-··-.. -·--··---·· ---·-·· ......................... _....·-----··-··-
        Name To Appear on the License B:!.~?!1folio Debt Equ!~i~.:. L_L_C_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
        Mailing Address        21800 l!llrbank Bjy.il!J Suite 330               CityJ/oodland Hills State_ CA_Zip _9_1_3-=6..c..7_ _ __
        Physical Location __218D.O..Burbank.B1Y..d.,.Suite. 3.3.0______Cit)WoodlandJllils_ State..CA.__Zip -21.3Ji1. _______
(B) CONTACT PERSONS:
         I. Licensing issues: Name: ___  Do1--Chcu-J.-~f-f____Telephone                        770-587-4595 •.... _Fax 770-587-2440
        2. Compliance issues: Name:        Dougl,!18 Jacobsen                   Telephone      818-251-99 ll           Fax 818-251-9912
(C) ORGANIZATION TYPE:
        () Sole Proprietorship () Partnership () Corporation                 00 LLC () LLP Other, describe~---

SECTION 2:
(A) SOLE PROPRIETORSHIP
        Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _B.usiness Phone: _ _ _ _ _ _ _ _ __


(8) CORPORATIONS, PARTNERSHIPS, OR OTHER ARTIFICIAL ENTITIES:
        I. List all owners, partners, members, affiliates, subsidiaries, corporations, persons, firms, etc. having a financial interest directly
        or indirectly in the Agency and the percentage of ownership held by each: (Attach separate sheet if necessary.)
                                                                                            Number of                    Percentage of
        Name               Tide                        Address                              Shares                       Ownership
        See Attached


        2.      List names, titles and business addresses of senior Officers and Directors. Include positions of CEO, COO, president,
                executive or vice president, secretary, treasui;.er, or positions of similar authority. (Attach separate sheet if necessary.)
        Name             Title             Business Address 1             Name               Title              Business Address
        See Attached
----------···'"--·-----·-·----------------------

        3.                                                           C_A_ _ _ _9_/2_0_/2_0_0_5__
                  If applicable, Date And Place oflncorporation: _ _ _                                                    _______ or
                  Date and Place Partnership, LLCor other Entity formed _ _ _ _ _ _ _ _ _ _ _ __

        4.       Provide an organizational flow chart showing all parent companies, subsidiaries, affiliates, etc.
(C) PROPOSED MANAGER:
         Manager's Name: ~~~-~l~~-~aco~~e~------ ........ _......... ·--··---------


                                                                                                                                 ')   ,.,   i ••. , .,   .J lb~• I oft/
                    Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 31 of 44




SECTION3-

          List the NAMES, ADDRESSES and ALIASES of ALL EMPLOYEES who COLLECT or SOLICIT ACCOUNfS: r-ua,;,,,_.,,.,,,tf,_,,,.JJ
          Name                                                    Address                                               Alias
            See Attached List
                                    --------------                                        --------
 - - - ~ \ A . _ _ ~ ____     ;s--~~e.-n....____---'~u._Q.O_ f>u.r t>""~-K...&,vot.                  :l=t" _a~a~o~----
--··--· -·······----   -----------                             W0e>~ \o.N\ cl           tl.iJ\ s I CA "i' '.? ~3__________ ---
SECTION 4- (All applicants must answer)

..J1h..   (a) Have you or any manager, operator, partner, officer, director, or owner of 25% or more of the agency been convicted of a felony
          under the laws of the United States, the State of Arkansas, or any other state or country within the last ten years? If the answer is
          yes, please explain.

n_O __    (b) Have you or any manager, operator, partner, director, or owner of25% or more of the agency had any business license or like
          privilege denied, revoked, refused or suspended in Arkansas or any other state? If the answer Is yes, please explain.

_ no_     (c) Are you or any of your collectors law enforcement officers?

.n~       (d) Have you or has the agency ever had a collection license suspended or revoked or had administrative action taken against you/it
          by a governmental or regulatory agency?

.l.lO~ (e) Have you_or the agency ever had an application for a collection agency license denied?

. _n_Q    (f) Has the agency ever been involved in civil litigation arising out of the collection agency business?


The following questions are     be answered only by owners of sole proprietorships.

- ·--- ... (g) Are there any crimin l; charges pending against you (other than minor traffic violations)?

.. ___ (h) Have you ever been re    sed any license by a governmental body?

--·-----(i) Have you ever been charg. d with committing fraudulent acts?

 ______ 0) Have you ever defaulted in      payment of money collected from others?



SECTIONS-
REQUIRED FEES:

                            Agency Fee:                                        125.00
                            Manager Fee:                                    s   15.00
                            _j __(# of Collectors and Solicitors) x $15 .00 $ _ 15,00
                                        Roster (optional)             5.00
                                       _____ By City/State
                                      _____ Alphabetically

                                      TOTAL REMITTED                       s_lSL_


                                                                                                                                       Pngo2 of4
                   Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 32 of 44




SEC110N 6- AUTHORlTY TO OBTAIN INFORMATION FROM OUTSIDE SOURCES
/This must be signed by the Owner (if a sole proprietorship), or Ojflcer (if a corporation), Partner (if a partnership) or Member (Ifa LLQ
or by such person who Is duly a11thorized to execute contracts, deeds, and other instruments under seal on behalf of the entity.]

I, the undersigned, hereby authoriz.e the Arkansas State Board of Collection Agencies to make reasonable inquiries of any law enforcement
agency, financial institution, credit bureau or other similar entity for the purpose of determining my financial condition, criminal history,
business experience, financial responsibility, competence, and/or character and fitness in conjunction with the engagement in the business
of consumer and/or commerci~I collections.- .I hereby give my consent for the release                 ·    esults and/or background checks
in conjunction with JH Portfoho Debt Equities, LL~----·-···-·....(Agency name




                                                             Acknowledgment


'State-of   -=.::::::::.::__           )
County of                      -----l__
SWORN TO AND SUBSCRIBED
                                                              ---
                                     befor;~ltis--,,._______, ___day of -----·····------1 - - - -

                                                                                 -
                                                                      ------------
                                                                                                 (Month)

                                                                                           ---------------
                                                                                                                     (Year)



                                                                                     N~~
                                                                                                      ·-'--.-...
My Commission Expires:
                                                                          (Seal)         ~- .
. ------··-····----------                  -f... ~\c.0-bC-   't>GC.   ~\~e-d ~\(-t><"':CA.~0 ~¼C1.<-c..-~
SECTION 7.

         The following documents, which are necessary to complete the licensing process, have been included:
                                       (Please mark to verify inclusion)
         __½___ [.         Application;
            X      2.      Check for Fees;
            X      3.      Bond included;
                           or
                           Bond applied for;
         _X__       4.     Authority to Obtain Information for owner and manager;
         __ x _____ 5.     Personal and Business History Statements for owner;
         ... x --- 6.      List of Collectors and Solicitors;
            X      7.      Proposed Manager Information form;
            X      8.      Written Verification of Manager's/Owner's collection experience.



                                                                               JH Portfolio Debt Equities, LLC                       l'ag,, 3of4
               Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 33 of 44




  CALIFORNIA JURAT WITH AFFIANT STATEMENT

  15:<1 See Attached Document (Notary to cross out lines 1-6 below)
  I] See Statement Below (Lines 1-5 to be completed only by document signer[s],                                                       not Notary)




                                                                                                  .

                                                                                               --·-----
                                                                                                       ---------~~---------                                                -------

                  ---------------
   ---------------
                        Signature ol Documenl Signer No. 1                                                 Slgnalure of Document Signer No. 2 (ff any)



 State of California

 County of          La-,, ~"'3'\,..,,,                                          Subscribed and sworn to (or affirmed) before me on this




                                                                                    proved to me on the basis of satisfactory evidence
                                                                                    to be the person who appeared before me (.) (,)
                                                                                                                         (and
                                                                                (2),_ _ _ _ _ _ _ _ _-=--=---•

                                                                                     proved to m ~ h ~ c t o r y evidence
                                                                                     to~t:ie-person who appeared bef r me.)

                                                                                    Signature""'=~~,5,C.j~..6.~~~~~&.o..---

                          Place Nota,y Seal Above


       Though the information below is not required by Jaw. it may provo
                                                                                                                RIGHT THUMBPRINT               RIGHTTHUMBPRINT
        valuable to persons relying on the document and could prevent                                              OFSIGNEA#l                     OFSIGNERtr2
    fraudulent removal and reattachment of this form to another document,                                        Top of thumb here              Top of lhumb here
Further Description of Any Attached Document

TIiie or Ty11e of Document:~~~,~
0-..\..~~-e. '5::,-....-,c.-..             -~
                                                    ~~\d,o \~\J,-r,,v,o.t9!0                    'on,
Document Dale:     -~'j-~.2.a:t=i.______                        Number of Pages: ________ _


Slgner(s) Other Than Named Above: __ ·--·                                             ····-·



~~~~~~~~~~~~~~~~~~~~~~~~'f¥.>~~~~~~~
02007 Nation al Nota,y Asscclatlon • 9350 De Soto Ave., P.O. Box 2402 • Chatswor1h, CA 91313•lM02 • www.Nallona1No1a,y.org Item 1591 O Reorder. Call Ton-Free 1-800-876•6827




                                                                                                                                                  I 11, \ )   ;_I   1   I,\,.
                    Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 34 of 44




SECTION 8:

         I hereby affirm that this application and/or any related attachments are submitted in compliance with Arkansas
Code Annotated§ 17-24- 1 01 et seq and the information provided herein is true, correct and complete. I also affirm
that this agency's clients will be provided with the information required by Arkansas Code Annotated § 17-24-3 1 0.
                                                                        JH Portfolio Debt Equities, LLC




                                                        Acknowledgment

Stats..




          SWORNTOANDSUBSCRIBED~ dayof                                                        -~---··--- 200____



                                                                   (Notary Public)
                                                .-)1?-·p\~-   5-e.£,_   a.,,\~"'-~~ Ca.t(..,,,. ....,~,;,..
My Commission Expires:                                             (SEAL)             ~o\~u.,.- ~:.."'c..,.}..c.
    -- - · - - - - - - - - - - -




--------------
DO NOT WRITE BELOW THIS         UNE
                                             ---------·-·· --·-·------··---------·------
APPROVED DY:                                                                                  Fee
                                                                                              Collectors
          CHAIRMAN .. ·-··--···-··-·-                                                         Bond
                                                                                              Aulhorily
      VICE CHAIRMAN ----··---·--· -                                                            Manascr
                                                                                               Owner
          SECRETARY _________ _                                                                PH&BS
                                                                                               Manager Info
          MEMBER AT LARGE ________ --·---·




                                                                                                                   Page   • of4
              Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 35 of 44




 CALIFORNIA JURAT WITH AFFIANT STATEMENT

 [P1
   See Attached Document (Notary to cross out lines 1-6 below)
 U See Statement Below (Lines 1-5 to be completed only by document signer[s), not Notary)

                                                                                                                                                                  _,.

                                                                                                                   ----------------
                                                                        -----------
                                                 -----        ---------
       ~
                                       .




                        Slgnalure of Doeumenl Signer No. 1                                             SignalurG ol Document Signer No. 2 (- any)



 State of California

 County of          \   ,.01,   ~o:Jlu:>                                     Subscribed and sworn to (or affirmed) before me on this

                                                                               ,,2rd
                                                                                   Date




                                                                                   proved to me o the basis of satisfactory evidence
                                                                                   to be the person who appeared before me (.) (,)
                                                                                                                     (and
                                                                             (2)
                                                                                                                   Nam~p;:::.::=-
                                                                                                                                               -------------=·-- .
                                                                                   proved to __!!le-0n-tnebasis of satisfactory evidence
                                                                                   tg_.b~htfperson who appeared before e.)




                           Place Nolary Seal Above


          Though the information below is not required by law. it may prove                                  RIGHT THUMBPRINT              RIGHTTHUMBPRINT
           valuable to persons relying on the document and could prevent                                        OF SIGNER ijJ                 OFSIGNEA i/2
       fraudulent removal and reattachment of this form ro another document.                                 Top of thumb here              Top of thumb here
 Further Description of Any Attached Document

 Title or Type of Oocument:.~~~\ 00
                                                     0
                                                             £. Com¢-°~"-"'(.,(., ~~
 Document Date:    --·····..:;l4_,.2_~~--
4\-r~':>Q..'".> l¢c..            \
                                                               Number of Pages: _ __


 Slgner(s) Other Than Named Above:-··- ... - - - - - - - · - · - - - - - - - · · - · -


~~~~~~~~~~~~~~~~~~~'f¥>..~~~~~~'WQ..v.<).~~~
02007 National Nota,y Assoclalion• 9350 De Soto Ave., P.O. Box 2402•Chatswor1h, CA 91313-2402• www.Na11onalNo1ary.org Item #5910 Aeorller.CIIIITOl~Free 1-800-87ti-6827
                                                                                                                                            ; .1,,..          '
     Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 36 of 44




                        In the United States District Court
                            Eastern District of Arkansas
                                  Central Division

Jennifer Ryan                                                 Plaintiff

v.                               Case No. _ _ _ _ __

Lloyd & McDaniel, PLC                                         Defendant


                                    Exhibit3
       Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 37 of 44




 JH MET SUBSIDIARY B LIQUIDATING
 TRUST

 vs.                                                CASE NO.: 58CV-19-186

 JENNWER RYAN                                                                        DEFENDANT

               PLAINTIFF'S FIRST SET OF REQUEST FOR ADMISSIONS

TO:    JENNIFER RYAN
Through his/her attorney of record:
WILLIAM T CROWDER
COREY D MCGAHA
5507 Ranch Drive Suite 202
Little Rock AR 72223

        The Plaintiff requests the following discovery of Defendant, JENNIFER RYAN, pursuant
to Arkansas Rules of Civil Procedure 33-, 34, and 36. Defendant is directed to serve its verified
answers, and to produce the requested documents in confonnance with the above-cited rules, on or
before thirty (30) days from the date certified below, at the law offices of Lloyd & McDaniel, PLC,
P.O. Box 23200, Louisville, Kentucky 40223-020(t

                         Instructions Regarding Requests for Admissions
        The Plaintiff requests that the Defendant answer the following requests to admit facts
pursuant to, and in accordance with, Arkansas Rule of Civil Procedure 36. If the Defendant
objects to any requested admission, the reasons therefore shall be stated. The Defendant's answer
shall specifically admit or deny the requested admission, or set forth in detail the reasons why the
Defendant cannot truthfully admit or deny the requested admission. A denial shall fairly meet the
substance of the requested admission, and when good faith requires that the Defendant qualify an
answer or deny only a part ofthe matter of which an admission is requested, the Defendant shall
specify so much of it as is true and qualify or deny the remainder, again detailing the specificity of
the denial or the part thereof.
        Please note that if after you submit your responses to these requests for admissions, you
learn that any such response was either incomplete when made, or, although complete and
correct when made, is no longer complete and correct, you must amend or supplement your
response reasonably promptly after you discover the necessity for such an amendment or
supplementation. Plaintiff will object at trial or any hearing to your use or attempted use of any
       Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 38 of 44




evidence that is inconsistent with matters that you have admitted or that you have failed to deny
on a timely basis.
                                         DEFINITIONS

A.     "Issuer" refers to CAPITAL ONE, N.A.

B.   "Account" or "the Account" refers to Account Number****"'*"'********* with
CAPITAL ONE, N.A.

C.    "Card" or "the Card" refers to the CAPITAL ONE, N.A. card that was issued on the
Account.

D.     "Defendant", "you", "your", or "yours" refers to JENNIFER RYAN.

E.     "Plaintiff' refers to JH MET SUBSIDIARY B LIQUIDATING TRUST and encompasses
any person, employee, or other entity authorized to act on Plaintifrs behalf.

F.      "Identify", as used herein with regard to a person, shall mean to provide the following:
(1) the person's full name; (2) any other names the person uses or has used in the past; (3) the
person's residential address and telephone number; (4) the person's business address(es) and
telephone number(s); (5) the person's employer and job title; (6) if the person is a former
employee of Defendant, the person's last job title while so employed, and the date of
termination; and (7) if the person is not an employee of Defendant but has some other connection
with Defendant, for example, agent, independent contractor, officer, director, or customer, the
person's connection with Defendant.

G.     "Identify", as used herein with regard to documents or tangible things, shall mean to
describe such documents or tangible things by title, present location, usual location, custodian,
and contents.

H.      The word "document" is used herein in its broadest sense to include any medium upon or
with which information is recorded or preserved which belongs to, or is in or subject to the
possession, custody or control of Defendant or Defendant's attorneys, agents, employees,
trustees, representatives, professional accountants, and any attorneys with whom you may claim
the right of joint defense privileges or special relationships? by whomever generated or received,
including without limitation: writings; printings; drawings; graphs; charts; notes; typewriting;
photographs; slides; motion pictures; videotapes or cassettes; phonograph records; tape or other
mechanical recordings; ledgers; books; statements of accounts; journals; notices; letters;
catalogs; canceled checks; bank statements; invoices; bills; diaries; purchase orders; memoranda
of telephone communications; telegrams; telexes or "TWX's"; telecopies; drafts or preliminary
versions of the foregoing; communications to or from any governmental or law enforcement
subdivision, officer, or agency; and any other instrument, writing, recording, or data compilation
of any nature whatsoever, including any carbon, photographic, microfilm or other type of copy
of such items, whether or not such copy is different from the original by reason of any markings,
additions, commentaries, revisions, deletions, or substitutions.
       Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 39 of 44




I.     "Communication" shall include, but is not limited to, any oral communications,
correspondence, memoranda, reports, records and/or recordings of telephone calls and reports of
meetings.

J.     "Person" means an individual, corporation, trust, partnership, incorporated or
unincorporated association, or any other legal entity.

K.      "Credit bureau" means any person who, for compensation, gathers, records, and
disseminates information relative to the creditworthiness, financial responsibility, paying habits,
and other similar information regarding any person, for the purpose of furnishing consumer
reports to third parties.

L.     "Charge-off date" means July 31, 2017.

M.      ''Possession, custody or control" when used in reference to documents or other tangible
things includes, without limitation, documents or things in your personal possession, custody or
control, documents or things in the possession, custody or control of your attorneys or any other
agents of yours, and documents or things which you could obtain, or copies of which you could
obtain by reasonable good faith effort. Possession, custody or control includes constructive
possession such that the person need not have actual physical possession. As long as Defendant
has a superior right to compel the production from a third party (including an agency, authority
or representative), Defendant has possession, custody or control.

                                REQUESTS FOR ADMISSION

Request for Admission No.1:
You are a resident of the county in which this suit was filed.

       Response:



Request for Admission No. 2:
You signed the original application for the Card in the county in which this suit was filed.

        Response:


Request for Admission No. 3:
You used the Card to make purchases or obtain extensions of credit in the county in which this
suit was filed.

        Response:
      Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 40 of 44




Request for Admission No. 4:
Defendant applied to Issuer for issuance of the Card.

       Response:


Request for Admission No. 5:
The Card was issued to Defendant.

       Response:


Request for Admission No. 6.
Defendant received the Card.

       Response:


Request for Admission No. 7.
Defendant accepted the Card.

       Response:


Request for Admission No. 8.
Defendant signed the back of the Card.

       Response:


Request for Admission No. 9.
Defendant used the Card to make purchases.

       Response:


Request for Admission No. 10.
Defendant used the Card to obtain extensions of credit.

       Response:
       Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 41 of 44




Request for Admission No. 11:
Issuer made cash advances to Defendant, either as actual cash or in payment for purchases
Defendant made from third parties by using the Card.

       Response:


Request for Admission No. 12:
Defendant accepted each such advance on the Account.

       Response:


Request for Admission No. 13:
By accepting each such advance under the terms of the agreement applicable to the Account
Defendant became bound to pay the amounts of such advances, plus any additional charges
provided for in such agreement.

       Response:


Request for Admission No. 14:
Until at least the charge-off date Issuer sent to Defendant on a monthly basis a statement of
charges and balance due on the Account.

       Response:


Request for Admission- No. 15:
Defendant did not, within sixty days of the date of any billing statement on the Account send to
Issuer a written dispute of the billing statement

       Response:


Request for Admission No. 16:
Defendant has failed to repay all of the advances made by Issuer on the Account.

       Response:
      Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 42 of 44




Request for Admission No.17:
The balance due, owing, and unpaid on the Account. after al1owing all just and lawful payments,
credits and offsets, was $3,287.11 as of July 31, 2017.

       Response:


Request for Admission No. 18:
Defendant has made no payments on the Account since July 31, 2017.

       Response:


Request for Admission No. 19:
At least forty-five days prior to the date on which you were served with the Original Complaint
in this case you received a letter from Plaintiff's attorneys requesting payment of the Account.

       Response:


Request for Admission No. 20:
Plaintiff is the owner of the Account.

       Response:


Request for Admission No. 21:
Defendant is indebted to Plaintiff for the amounts asserted in Plaintiff's Original Complaint in
this case.

       Response:


Request for Admission No. 22:
Defendant is not entitled to a.-iy setoff for sums unconnected with payments that have been made
by or on behalf of Defendant.

       Response:


Request for Admission No. 23:
Each of the charges comprising the Account was reasonable.

       Response:
                                                                                                   --7

      Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 43 of 44




                              Respectfully Submitted,



                              W. Anderson Woo rd (2016103) I Joshua A. De Renzo
                              (2017019)
                              LLOYD & MCDANIEL, PLC, Attorneys for Plaintiff
                              P.O. Box 23200 I Louisville, KY 40223-0200
                              Toll Free: 866.585.1880 I Fax: 502.585.3054
                              courts@lloydmc.com

                                CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that I have mailed a copy of the foregoing, by
United States Mail, postage pre-paid this [)   ~   day of \   !
                                                              J J Q'\ 0               , 20 /   f
to the following:
 William T Crowder
 Corey D McGah.a
 5507 Ranch Drive Suite 202
 Little Rock AR 72223

                              W.    derso Woodford (2016103) I Joshua A. De Renzo
                              (2017019)
                              LLOYD & McDANIEL, PLC


441279/PARDISC/ca
      Case 4:20-cv-00773-LPR Document 1 Filed 06/22/20 Page 44 of 44




                                        VERIFICATION
       The undersigned hereby verifies that the information contained herein is accurate and
correct to the best of the undersigned's information and belief.




STATE OF _ _ _ _ _ _ __                       )
                                              )
COUNTY OF _ _ _ _ _ __                        )


       Subscribed and sworn to before me on this ___ day of _ _ _ _ _ _ _ _ __,
20- - -


       My Commission Expires: _ _ _ _ _ _ _ _ __
